Citation Nr: 1019997	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right testicle 
epididymitis, claimed as right testicle atrophy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1964 to August 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation is enough to satisfy the 
"low threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

Regarding the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus, his DD 214 reflects that 
he served in the U.S. Air Force as an aircraft maintenance 
specialist.  Consequently, it is not in dispute that he very 
likely was exposed to noise trauma in service.  VA treatment 
records show that in July 2006, the Veteran complained of 
hearing problems for several years and tinnitus ever since 
service.  On audiological evaluation bilateral moderately 
severe sensorineural hearing loss was diagnosed.  
The Veteran has not been afforded a VA examination to 
determine the etiology of his bilateral hearing loss and 
tinnitus.  As the record shows he was exposed to noise trauma 
in service and contains medical evidence of current bilateral 
hearing loss and tinnitus, the "low threshold" standard of 
McLendon is met and an examination for a medical advisory 
opinion is indicated.  

[The Veteran was scheduled for an audiological evaluation (by 
a private audiologist on behalf of VA) in April 2006, and 
failed to appear.  In his June 2006 notice of disagreement 
(NOD), he explained that he received the notification of the 
scheduled examination two days after the date on which it was 
scheduled to take place.  Although records in the claims file 
appear to suggest (based on information/dates on the 
documents) that notice was timely, those documents are 
photocopies, and do not definitively establish when the 
notice was actually mailed.  Given the Veteran's 
allegation/explanation, the Board finds that good cause for 
rescheduling an audiological evaluation is shown.]

Regarding the Veteran's claim of service connection for right 
testicle epididymitis, his service treatment records (STRs) 
show that in May and June 1964, he was seen for right 
testicle swelling; epididymitis was diagnosed.  Later STRs 
are silent for complaints, findings, treatment, or diagnosis 
relating to the right testicle, and on July 1968 service 
separation physical examination, while it was noted that he 
had been treated for epididymitis in 1964, no complications 
or sequelae were noted.  

The Veteran alleges he has a residual disability from the 
epididymitis he experienced in service; in his June 2006 NOD, 
he states he has "complete loss of sexual function 
ability."  Significantly several of his postservice VA 
treatment records (in August 2004, November 2004, and in 
March 2005) note "lost right testicle, epididymitis."  As 
the medical record in this matter is unclear, a VA 
examination is indicated.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
The Veteran has not been provided notice regarding disability 
ratings and effective dates of awards.  Inasmuch as the case 
is being remanded anyway, the RO will have opportunity to 
correct this notice deficiency.

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran 
notice regarding disability ratings and 
effective dates of awards in accordance 
with the guidelines by the Court in 
Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  He should have 
opportunity to respond.  

2. 	The RO should then arrange for the 
Veteran to be scheduled for an audiological 
evaluation (with audiometric studies) to 
determine whether he has bilateral hearing 
loss and/or tinnitus and, if so, their 
likely etiology.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  Based on the 
foregoing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran has a 
bilateral hearing loss disability by VA 
standards and/or tinnitus that is related 
to his service, to include as due to noise 
exposure therein?  The examiner should 
explain the rationale for all opinions.

3. 	The RO should also arrange for the 
Veteran to be examined by a urologist (or 
other appropriate physician) to determine 
whether he suffers from a right testicle 
disability and, if so, whether it is 
related to his service, and specifically 
the epididymitis/testicle enlargement for 
which he was seen therein.  The examiner 
should obtain a complete history from the 
Veteran, review his claims file, and:

(a) Identify (by medical diagnosis) any 
(and each) of the Veteran's current right 
testicle disabilities, and

(b) For each chronic right testicle 
disability diagnosed provide an opinion as 
to whether such is at least as likely as 
not (50 percent or better probability) 
related to the Veteran's service, to 
include the episode of epididymitis 
therein.

The examiner must explain the rationale 
for all opinions.  

4. 	The RO should then re-adjudicate 
the claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

